Citation Nr: 0510662	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disability other than post-traumatic stress 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1972 to April 
1973.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Atlanta, Georgia (RO).  The veteran 
testified at a personal hearing before the Board sitting at 
the RO in January 2005; a transcript of the hearing is of 
record.  The veteran provided a written waiver of RO 
consideration on the day of the hearing for evidence 
submitted after the August 2003 Statement of the Case.  See 
38 C.F.R. § 20.1304 (2004).

Although the certified issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) was 
originally denied in a March 2000 unappealed rating decision 
as not well-grounded, the claim was subsequently considered 
and denied on a de novo basis, meaning as a "new" claim, in 
an August 2003 Statement of the Case because of the changes 
to the adjudication process required by the Veterans Claims 
Assistance Act of 2000.  

The Board notes that, in his January 2000 claim, the veteran 
requested that his "claim be reopened and amended to include 
PTSD."  (Emphasis added.)  In a July 1973 final rating 
decision, the RO denied a claim for service connection for a 
nervous condition.  Although the RO phrased the issue arising 
from the January 2000 claim as one for service connection for 
PTSD, the RO also briefly referred to other psychiatric 
disorders in its rating decisions of March 2000 ("Service 
medical records show no treatment for [PTSD] or any 
psychiatric disorder."  (Emphasis added.)) and October 2001, 
and in the August 2003 statement of the case in which the RO 
discussed evidence showing a diagnosis of intermittent 
explosive disorder.  In his October 2003 substantive appeal, 
the veteran referred to psychiatric treatment and behavior 
disorders in general terms.  Finally, at his January 2005 
hearing, the veteran requested consideration of the broader 
issue of service connection for a psychiatric disorder to 
include PTSD.  Therefore, the Board has rephrased the issue 
on appeal to include both of the issues listed on the title 
page.  For the reasons indicated below, the issue of whether 
new and material evidence has been received to reopen a claim 
for entitlement to service connection for a psychiatric 
disability other than post-traumatic stress disorder is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 



FINDING OF FACT

There is no diagnosis of PTSD on file and no credible 
evidence showing PTSD due to an in-service stressor, if any.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided on appeal.  

In August 2001, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection for PTSD 
and of the evidence and information he was responsible for 
providing and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although there is no nexus 
opinion on file on whether the veteran has PTSD that is 
related to service, none is required in this case.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because none of the 
three conditions necessary to warrant an examination have 
been met in this case, a VA examination is not necessary with 
regard to the issue on appeal.  The Board concludes that all 
available evidence that is pertinent to the claim has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on this issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his January 2005 hearing.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.304.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, evidence of in-service stressors, 
the evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b)(West 2002); 38 C.F.R. § 
3.304(d) (2003).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. 
§ 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Section 1154(b) provides that, with respect to combat 
veterans, "[VA] shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  38 U.S.C.A. § 1154(b); see also 
38 C.F.R. § 3.304(d).  However, section 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection; it aids the 
combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996). 

A review of the medical evidence on file, which includes the 
veteran's service medical records and private and VA 
treatment records dated from June 1977 to April 2004, does 
not show a diagnosis of PTSD either in service or after 
service discharge.  In fact, there were no psychiatric 
complaints or findings in service, including on the discharge 
medical examination report in February 1973.  The initial 
post-service evidence of psychiatric disability was not until 
depression was diagnosed in January 2001.  Subsequent 
diagnoses include intermittent explosive disorder in August 
2003 and alcohol abuse and dyssomnia in April 2004.  
Consequently, the first requirement of section 3.304(f)-- a 
current medical diagnosis of PTSD--has not been satisfied.  
38 C.F.R. § 3.304(f).  Where a diagnosis of PTSD is not on 
file, the second requirement of section § 3.304(f), medical 
evidence of a causal nexus between the veteran's PTSD and a 
claimed in-service stressor, also cannot be met.  Finally, 
the third requirement for an allowance of the claim, the 
occurrence of a recognizable stressor, also has not shown in 
this case.  

With regard to the latter, the Board notes that, in this 
case, the evidence does not show, and the veteran, whose 
service specialty was as a truck master, has never contended, 
that he was awarded a medal indicative of combat or that he 
was in combat.  Accordingly, the Board finds that the veteran 
did not serve in combat during service and that section 
1154(b) is inapplicable in ths case.

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89 (1994).  Lay statements alone are not enough 
to establish the occurrence of an alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).   

Although the veteran listed a number of stressor incidents in 
service in his February 2000 response to a PTSD 
Questionnaire, he has not provided any specificity to his 
general stressor contentions.  Consequently, the veteran has 
not furnished sufficient particulars to verify his claimed 
stressors, despite the VA's requests for information.  There 
is thus no credible supporting evidence of an in-service 
stressor.

Because the evidence fails to show any of the elements needed 
to warrant entitlement to service connection for PTSD, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.



REMAND

Under the provisions of the VCAA, VA has a statutory "duty 
to notify" that requires that VA notify a claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, will be 
obtained by VA.  VA is also required to notify a claimant of 
the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The issue of entitlement to service connection for a 
psychiatric disability other than PTSD was originally denied 
by an unappealed rating decision dated in July 1973.  
Although the August 2003 Statement of the Case discusses 
whether the veteran is entitled to service connection for 
PTSD and briefly addresses whether the veteran has a 
psychiatric disability other than PTSD that is causally 
related to service, the Board notes that the veteran was not 
notified of the evidence needed to reopen a claim based on 
new and material evidence.  Additionally, the Statement of 
the Case did not discuss the issue of whether new and 
material evidence sufficient to reopen a claim for service 
connection for a psychiatric disability other than PTSD had 
been received.  Accordingly, the veteran has not been 
notified of the evidence needed to substantiate the claim for 
service connection for a psychiatric disorder other than 
PTSD. 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  It would potentially be 
prejudicial to the appellant if the Board were to proceed 
with a decision at this time.  See also Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the above, this case is being remanded for the 
following action:  

1.  The RO should take appropriate steps 
to ensure that the veteran is provided 
notification under the VCAA of the 
division of responsibilities between him 
and VA in obtaining evidence relevant to 
the issue of whether there is new and 
material evidence sufficient to reopen 
his claim for service connection for a 
psychiatric disability other than PTSD 
and that he is also provided 
notification of the evidentiary 
requirements for substantiating the 
claim.  

2.  Thereafter, the RO should adjudicate the 
issue of whether new and material evidence 
has been submitted to reopen a claim for 
service connection for a psychiatric 
disability other than PTSD.  If the claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


